Citation Nr: 1512317	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to higher initial evaluations for degenerative joint disease of the left first carpometacarpal (left thumb), evaluated as 10 percent disabling prior to July 30, 2013 and as noncompensable thereafter. 

2.  Entitlement to a higher initial evaluation for lumbar spine degenerative disc disease status post laminectomy, foraminotomy, and fusion, evaluated as 20 percent disabling prior to January 1, 2014, 10 percent beginning January 1, 2014, 100 percent from October 20, 2014, and 10 percent from December 1, 2014.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1982, April 1982 to March 1988 and from September 1998 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in June 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the June 2014 remand, the Board requested that all recent VA treatment records since October 2013 should be obtained and associated with the claims file.  In response, the RO obtained treatment records from October 2013 to July 2014, from April 2013 to February 2014 and from October 2014 to December 2014.  Records from July 2014 to October 2014 appear to be missing from the claims file.  These records should be obtained and associated with the claims file prior to Board's adjudication of the issues.

The Veteran received back surgery in October 2014 and received a temporary evaluation of 100 percent based on surgical convalescence.  A 10 percent evaluation was assigned for the Veteran's back disability beginning December 1, 2014.  The Veteran's representative argues that the Veteran should be provided a new VA examination to determine the current severity of his back disability.  The Veteran's representative also noted that the Veteran reported incapacitation due to his back in an August 2014 statement.  The Board agrees that the Veteran should be provided a new VA examination to determine the current severity of his back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from July 2014 to October 2014, and from December 2014 to present.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine degenerative disc disease.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to elicit a history from the Veteran regarding his level of education, any specialized training he has received, and his work history.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's low back disability and whether they were prescribed by a physician.

The examiner should include a discussion of the Veteran's neurological complaints and any recent neurological diagnostic testing results.  Specifically, the severity of the Veteran's service-connected left lower radiculopathy should be assessed. 

Following review of the record, interview with the Veteran, and all appropriate evaluations and examinations, the examiner should address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim of entitlement to a higher initial evaluation for lumbar spine degenerative disc disease, a higher initial evaluation for degenerative joint disease of the first left carpometacarpal and adjudicate the claim of entitlement to a TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


